Citation Nr: 1400435	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-29 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable initial disability rating for service-connected plantar callus, left foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from January 1996 to January 2000 and from November 2000 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which established service connection for plantar callus, left foot, and assigned a noncompensable (zero percent) evaluation.

The Veteran also appealed the initial ratings assigned to service-connected lumbar strain, eczema and dermatomycosis tinea versicolor, allergic rhinitis, and sinusitis.  These issues were addressed in the June 2012 statement of the case (SOC).  However, in the July 2012 VA Form 9, the Veteran specifically referenced only the issue of entitlement to a compensable initial rating for service-connected plantar callus, left foot.  Appeals as to the other issues addressed in the June 2012 SOC have therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2013) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, said issues are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record shows that the Veteran's service-connected plantar callus, left foot, measures a maximum of 2 cm. in diameter and is tender upon examination.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent disability rating, but no higher, for the service-connected plantar callus, left foot, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7819 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, however, the Veteran's claim for an increased initial rating for his service-connected plantar callus, left foot, is a "downstream" issue in that it arose from an initial grant of service connection for this disability.  Prior to the May 2011 rating decision, the RO issued a letter in October 2010 that advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted herein, in the May 2011 rating action, the RO granted service connection for plantar callus, left foot, and assigned a noncompensable (zero percent) disability rating.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Also, the agency of original jurisdiction obtained the Veteran's available service treatment records and post-service treatment records, and secured VA examinations in furtherance of his claim.  Accordingly, the Board finds that the Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file, to the extent available.  38 C.F.R. § 3.159(c)(1)-(3).

Pertinent VA examinations with respect to the increased rating claim on appeal were obtained in February 2011 and May 2012.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient for deciding the claim, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, VA has no duty to inform or to assist that has been unmet.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a noncompensable disability rating from January 1, 2011, the day following the date of his discharge from military service.  As discussed below, the Board concludes that a 10 percent disability evaluation is warranted for the entire appeal period.  Thus, a staged rating is not appropriate for the Veteran's service-connected plantar callus, left foot.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As there is no specific rating code for plantar calluses, the Veteran's service-connected plantar callus of the left foot is rated by analogy to benign skin neoplasms under 38 C.F.R. § 4.118, Diagnostic Code 7819 (2013).  See 38 C.F.R. § 4.20 (2013) (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

The use of Diagnostic Code 7819 entails the application of additional diagnostic codes.  Diagnostic Code 7819 rates with reference to the scar codes [Diagnostic Codes 7800 et seq.] or due to limitation of function of the affected part.

As will be described below, the Veteran has not asserted functional impairment of the left foot secondary to the plantar callus.  Moreover, although pain upon walking was noted, functional impairment was not demonstrated upon physical examination.  See the VA examination reports dated February 2011 and May 2012.  Accordingly, it does not avail the Veteran to rate his service-connected plantar callus, left foot, based on limitation of function of the foot.

With respect to rating the plantar callus of the left foot as a scar, the Board has considered the application of Diagnostic Codes 7800 through 7805.  Due to the location of the plantar callus as well as the symptomatology manifested thereby, the Board finds Diagnostic Code 7804 to be most applicable.  Specifically, the medical evidence demonstrates that the Veteran's plantar callus of the left foot is painful to the touch; it is not associated with underlying soft tissue damage and is therefore superficial.  See the VA examination reports dated February 2011 and May 2012.  Accordingly, the Veteran's plantar callus, left foot, is appropriately rated under Diagnostic Codes 7819-7804.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

The Board notes that the rating criteria for scars were amended in September 2008. See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The changes apply to claims received on or after October 23, 2008.  As the Veteran's claim was filed in October 2010, the Board will only consider the new criteria (post-October 2008) for rating a scar.  VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under the criteria in effect since October 23, 2008, the following criteria apply.
Under Diagnostic Code 7801 scars, not of the head, face, or neck, that are deep and nonlinear, provides: that areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating; that areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating; that areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating; and that areas of at least 144 square inches (929 sq. cm.) or greater, warrant a 40 percent rating.  38 C.F.R. § 4.118.

Under Diagnostic Code 7802, scars not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent evaluation.

Under Diagnostic Code 7805, scars are to be rated in relation to function of the foot.  Id.

Here, the Veteran was afforded a VA examination in February 2011 at which time he reported that his plantar callus of the left foot causes him significant discomfort.  He explained that he has treated the callus by shaving it and occasionally using shoe inserts.  The examiner noted that the callus causes intermittent pain, but no weakness, stiffness, swelling, heat, redness, or fatigability.  The pain is worse on prolonged standing or walking.  The Veteran's posture and gait are within normal limits.  The examiner determined that "the condition has not affected [the Veteran's] occupational or daily activities."  Upon physical examination, the examiner noted a 2 cm. by 2 cm. flat callus on the plantar surface of the left foot over the third and fourth distal metatarsal heads.  He noted that the condition was nontender.  The examiner concluded that the Veteran's plantar callus of the left foot causes "a minimal degree of functional impairment and limitation of his ability to perform normal activities of daily living."

In a separate February 2011 VA examination report, it was noted that the Veteran's left foot is normal to inspection and nontender to palpation.  His forefoot, midfoot, and hindfoot alignment are normal.  The examiner found no evidence of painful motion, edema, instability, weakness, or tenderness, and no evidence of abnormal weightbearing.  No limitation of motion of the foot was demonstrated.

In May 2012, the Veteran was afforded a second VA examination in order to address his plantar callus of the left foot.  The examiner noted the Veteran's statement that his plantar callus has increased in size and has been painful since 2008.  The examiner indicated that the Veteran is able to walk, but with pain.  Upon physical examination, the examiner reported that the callus measures 2 cm. width and 1 cm. length with mild tenderness to pressure.  There was no local redness.  The examiner concluded that the plantar callus had no impact on the Veteran's ability to work.

Therefore, the medical evidence of record demonstrates subjective complaints of a painful plantar callus of the left foot with mild tenderness noted upon examination.  Accordingly, on this record, a disability rating of 10 percent, but no more is warranted.

The Board observes that 10 percent is the maximum schedular evaluation available for one or two scars that are superficial and painful on examination.  See 38 C.F.R. § 4.118 Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

The Board has additionally considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for plantar callus of the left foot is inadequate.  In this regard, a comparison between the level of severity and symptomatology of the Veteran's disability (pain) on appeal with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

As a final note, the Board has considered the matter of a total disability rating due to individual unemployability (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of a TDIU rating.  In the instant case, the record does not raise a claim of entitlement to a total disability evaluation based upon TDIU.  The Veteran did not assert that he is unemployable due to his claimed disability and the record does not reasonably raise the matter.  Accordingly, TDIU has not been adjudicated as a component of the instant appeal.


ORDER

Entitlement to a 10 percent rating for plantar callus, left foot, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


